 


109 HR 4271 IH: Modifications to the Pima County Wastewater Management Regional Treatment System for Improved Reclaimed Water Production Act
U.S. House of Representatives
2005-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4271 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Mr. Grijalva introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Reclamation Wastewater and Groundwater Study and Facilities Act to authorize the Secretary of the Interior to participate in modifications to the Pima County Wastewater Management Regional Treatment System for Improved Reclaimed Water Production. 
 
 
1.Short titleThis Act may be cited as the Modifications to the Pima County Wastewater Management Regional Treatment System for Improved Reclaimed Water Production Act. 
2.Project authorization 
(a)In generalThe Reclamation Wastewater and Groundwater Study and Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) is amended by adding after section 16__ the following: 
 
16__.Modifications to the Pima County wastewater management regional treatment system for improved reclaimed water production, Pima County, Arizona 
(a)AuthorizationThe Secretary, in cooperation with Pima County, Arizona, may participate in the planning, design, and construction of modifications to water recycling facilities and to provide advanced treatment for production of reclaimed water for use in environmental restoration, recharge and reclaimed water projects for the towns, cities, and unincorporated areas of Pima County. 
(b)Cost sharingThe Federal share of the cost of the project described in subsection (a) shall not exceed 25 percent of the cost of the project.  
(c)LimitationFederal funds provided under this section shall not be used for operation or maintenance of the project described in subsection (a). 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000.. 
(b)Clerical amendmentThe table of sections for Public Law 102–575 is amended by inserting after the item relating to section 16__ the following: 
 
 
Sec. 16__. Modifications to the Pima County Wastewater Management Regional Treatment System for Improved Reclaimed Water Production, Pima County, Arizona. 
 
